UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4800



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KEITH ANDRE MCALLISTER,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00195-TLW)


Submitted: January 25, 2007                 Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith Andre McAllister pled guilty to conspiracy to

possess with intent to distribute more than 100 grams of heroin, in

violation of 21 U.S.C. § 846 (2000).         The district court sentenced

McAllister to the statutory mandatory minimum sentence of 120

months, see 21 U.S.C.A. §§ 841(b)(1)(B), 851 (West 2000 & Supp.

2006), and ordered it to run consecutively to the sentence imposed

upon the revocation of his supervised release for a prior offense.

McAllister’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that, in his view, there

are no meritorious issues for appeal but challenging the adequacy

of the plea colloquy and the consecutive nature of the sentence.

McAllister was informed of his right to file a pro se supplemental

brief but has not done so.         We affirm.

            Counsel questions whether the district court complied

with Fed. R. Crim. P. 11 in accepting McAllister’s guilty plea.

Because McAllister did not move to withdraw his guilty plea, we

review his challenge to the adequacy of the Rule 11 hearing for

plain error.    United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).     We have carefully reviewed the transcript of the

Rule   11   hearing   and   find    no   error   in   the   district   court’s

acceptance of McAllister’s guilty plea.               See United States v.

DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).




                                     - 2 -
               Counsel also raises as a potential issue the consecutive

nature of the sentence imposed by the district court.                             Because

counsel failed to object in the district court, we review the claim

only for plain error.             See United States v. Robinson, 460 F.3d 550,

557 (4th Cir. 2006) (discussing standard of review).                           We find no

error    in    the    district      court’s    decision     to    run    the    120-month

sentence consecutively to the sentence imposed upon the revocation

of McAllister’s supervised release. See U.S. Sentencing Guidelines

Manual § 5G1.3(c) & comment. n.3(C) (2005).

               In accordance with Anders, we have reviewed the entire

record    for        any     meritorious      issues      and     have    found     none.

Accordingly, we affirm McAllister’s conviction and sentence.                           This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.            If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel       may    move    in    this    court    for   leave    to    withdraw      from

representation.            Counsel’s motion must state that a copy thereof

was served on the client.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before      the    court    and     argument     would    not    aid   the

decisional process.



                                                                                 AFFIRMED


                                            - 3 -